Order confirming report of commissioners granted June 10, 1915, modified by striking therefrom the allowance, costs and disbursements made to James T. Magan, attorney for James E. Murtha, whose claim was rejected; and as so modified, it and the order granted June 10, 1915, denying appellants’ motion for a further and supplemental report, and the order granted July 7, 1915, denying appellants’motion to resettle the order confirming the report of the commissioners, are severally affirmed, with ten dollars costs and disbursements. No opinion. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.